

Exhibit 10.2




FORM OF AMENDED AND RESTATED


CERTIFICATE OF INCORPORATION


OF


ALTEON INC.


 The undersigned, for the purpose of amending and restating the Restated
Certificate of Alteon Inc. filed December 7, 1990, as amended, hereby certifies
as follows:
 
1. The name of the Corporation is ALTEON INC. (the “Corporation”). The
Certificate of Incorporation of the Corporation was filed with the Secretary of
State of Delaware on October 22, 1986 under the name Geritech Inc. A Restated
Certificate of Incorporation was filed with the Secretary of State of the State
of Delaware on December 7, 1990. A Certificate of Amendment, changing the
Corporation’s name from Geritech Inc. to Alteon Inc. was filed with the
Secretary of State of the State of Delaware on August 29, 1991. Thereafter the
Restated Certificate of Incorporation, as amended, was further amended by the
following documents filed with the Secretary of State of the State of Delaware
(a) a Certificate of Retirement filed June 14, 1993; (b) a Certificate of
Designation filed August 3, 1995; (c) a Certificate of Designation filed April
23, 1997; (d) two Certificates of Designation filed December 11, 1997; (e) a
Certificate of Retirement filed February 10, 1998; (f) a Certificate of
Amendment filed May 8, 1998; (g) a Certificate of Designation filed May 8, 1998;
(h) a Certificate of Retirement filed September 16, 1999; (i) a Certificate of
Amendment filed September 16, 1999; (j) a Certificate of Retirement filed
November 21, 2000; (k) a Certificate of Amendment filed June 7, 2001; (l) a
Certificate of Amendment filed June 2, 2004; (m) a Certificate of Amendment
filed September 17, 2004; (n) a Certificate of Designation filed October 6,
2004; (o) a Certificate of Designation filed July 27, 2005; (p) a Certificate of
Amendment filed October 24, 2005; (q) a Certificate of Amendment filed July 20,
2006; and (r) a Certificate of Amendment filed July 20, 2006.
 
2. The Restated Certificate of Incorporation of the Corporation filed on
December 7, 1990, as amended, is hereby further amended, among other provisions,
to amend Article FIRST to reflect a change of the name of the Corporation and to
amend Article FOURTH by substituting in lieu of said Article FOURTH a new
Article FOURTH as set forth in the Restated Certificate of Incorporation set
forth below.
 
3. This Amended and Restated Certificate of Incorporation has been duly adopted
in accordance with the provisions of Sections 141, 228, 242 and 245 of the
General Corporation Law of the State of Delaware.
 
4. The text of the Restated Certificate of Incorporation of the Corporation, as
amended and restated herein, shall read in its entirety as follows:
 


1

--------------------------------------------------------------------------------






RESTATED
CERTIFICATE OF INCORPORATION
OF
[__________] INC.
(Originally incorporated on October 22, 1986
under the name Geritech, Inc. and formerly known as Alteon Inc.)






FIRST: The name of the corporation is [________] Inc. (the “Corporation”).


SECOND: The name and address of the Corporation’s registered agent in the State
of Delaware is The Corporation Trust Company, Corporation Trust Center, 1209
Orange Street, City of Wilmington, County of New Castle.


THIRD: The purpose of the Corporation is to engage in any lawful act or activity
or carry on any business for which corporations may be organized under the
Delaware General Corporation Law or any successor statute.


FOURTH:


A. Designation and Number of Shares.


The total number of shares of all classes of stock which the Corporation shall
have the authority to issue is [___________] shares, consisting of
[____________] shares of common stock, par value $0.01 per share (the “Common
Stock”) and [________] shares of Preferred Stock, par value $0.01 per share (the
“Preferred Stock”).


The number of authorized shares of Common Stock or Preferred Stock may be
increased or decreased (but not below the number of shares thereof then
outstanding) by the affirmative vote of the holders of a majority of the voting
power of all of the then-outstanding shares of capital stock of the Corporation
entitled to vote thereon, without a vote of the holders of the Preferred Stock,
or of any series thereof, unless a vote of any such holders is required pursuant
to the terms of any Preferred Stock designation.


Upon the effectiveness of this Restated Certificate of Incorporation, every
[____] issued and outstanding shares of Common Stock of the Corporation shall be
changed and reclassified into one (1) share of Common Stock, which shares shall
be fully paid and nonassessable shares of Common Stock of the Corporation;
provided, however, that in lieu of fractional interests in shares of Common
Stock to which any stockholder would otherwise be entitled pursuant hereto
(taking into account all shares of Common Stock owned by such stockholder), such
stockholder shall be entitled to receive a cash payment equal to the fair value
of one share of Common Stock multiplied by such fraction. The par value of the
Common Stock shall remain $0.01 per share. All certificates representing shares
of Common Stock outstanding immediately prior to the filing of this Amended and
Restated Certificate of Incorporation shall immediately after the filing of this
Amended and Restated Certificate of Incorporation represent instead the number
of shares of Common Stock as provided above. Notwithstanding the foregoing, any
holder of Common Stock may (but shall not be required to) surrender his, her or
its stock certificate or certificates to the Corporation, and upon such
surrender the Corporation will issue a certificate for the correct number of
shares of Common Stock to which the holder is entitled under the provisions of
this Restated Certificate of Amendment. Shares of Common Stock that were
outstanding prior to the filing of this Amended and Restated Certificate of
Incorporation, and that are not outstanding after and as a result of the filing
of this Amended and Restated Certificate of Incorporation, shall resume the
status of authorized but unissued shares of Common Stock.


2

--------------------------------------------------------------------------------


B. Common Stock.


The holders of the Common Stock are entitled to one vote for each share held;
provided, however, that, except as otherwise required by law, holders of Common
Stock shall not be entitled to vote on any amendment to this Restated
Certificate of Incorporation (including any certificate of designation relating
to Preferred Stock) that relates solely to the terms of one or more outstanding
series of Preferred Stock if the holders of such affected series are entitled,
either separately or together as a class with the holders of one or more other
such series, to vote thereon by law or pursuant to this Restated Certificate of
Incorporation (including any certificate of designation relating to Preferred
Stock).


C. Preferred Stock


Undesignated Preferred Stock.


1. [_______] shares of Preferred Stock may be issued in one or more series at
such time or times and for such consideration as the Board of Directors may
determine.


2. Authority is hereby expressly granted to the Board of Directors to fix from
time to time, by resolution or resolutions providing for the establishment
and/or issuance of any series of Preferred Stock, the designation and number of
the shares of such series and the powers, preferences and rights of such series,
and the qualifications, limitations or restrictions thereof, to the fullest
extent such authority may be conferred upon the Board of Directors under the
Delaware General Corporation Law.


Series A Preferred Stock 


1.  Designation and Number of Shares. The shares of such series shall be
designated as “Series A Preferred Stock” (the “Series A Preferred Stock”), par
value $0.01 per share. The number of shares initially constituting the Series A
Preferred Stock shall be 400,000; provided, however, that, if more than a total
of 400,000 shares of Series A Preferred Stock shall be issuable upon the
exercise of Rights (the “Rights”) issued pursuant to the Stockholders Rights
Agreement dated as of July 27, 1995, between the Corporation and Registrar and
Transfer Company, as Rights Agent, as amended by the Amended and Restated
Stockholder Rights Agreement dated as of July 27, 2005, as amended, between the
Corporation and American Stock Transfer & Trust Company, as Rights Agent (the
“Rights Agreement”), the Board of Directors of the Corporation, pursuant to
Section 151(g) of the General Corporation Law of the State of Delaware, shall
direct by resolution or resolutions that a certificate be properly executed,
acknowledged, filed and recorded, in accordance with the provisions of Section
103 thereof, providing for the total number of shares of Series A Preferred
Stock authorized to be issued to be increased (to the extent that the
Certificate of Incorporation then permits) to the largest number of whole shares
(rounded up to the nearest whole number) issuable upon exercise of such Rights.


3

--------------------------------------------------------------------------------


2.  Dividends or Distributions.


2.1  Subject to the prior and superior rights of the holders of shares of any
other series of Preferred Stock or other class of capital stock of the
Corporation ranking prior and superior to the shares of Series A Preferred Stock
with respect to dividends, the holders of shares of the Series A Preferred Stock
shall be entitled to receive, when, as and if declared by the Board of
Directors, out of the assets of the Corporation legally available therefor, (1)
quarterly dividends payable in cash on the last day of each fiscal quarter in
each year, or such other dates as the Board of Directors of the Corporation
shall approve (each such date being referred to herein as a “Quarterly Dividend
Payment Date”), commencing on the first Quarterly Dividend Payment Date after
the first issuance of a share or a fraction of a share of Series A Preferred
Stock, in the amount of $.01 per whole share (rounded to the nearest cent) less
the amount of all cash dividends declared on the Series A Preferred Stock
pursuant to the following clause (2) since the immediately preceding Quarterly
Dividend Payment Date or, with respect to the first Quarterly Dividend Payment
Date, since the first issuance of any share or fraction of a share of Series A
Preferred Stock (the total of which shall not, in any event, be less than zero)
and (2) dividends payable in cash on the payment date for each cash dividend
declared on the Common Stock in an amount per whole share (rounded to the
nearest cent) equal to the Formula Number (as hereinafter defined) then in
effect times the cash dividends then to be paid on each share of Common Stock.
In addition, if the Corporation shall pay any dividend or make any distribution
on the Common Stock payable in assets, securities or other forms of noncash
consideration (other than dividends or distributions solely in shares of Common
Stock), then, in each such case, the Corporation shall simultaneously pay or
make on each outstanding whole share of Series A Preferred Stock a dividend or
distribution in like kind equal to the Formula Number then in effect times such
dividend or distribution on each share of the Common Stock. As used herein, the
“Formula Number” shall be 1,000; provided, however, that, if at any time after
July 20, 1995, the Corporation shall (i) declare or pay any dividend on the
Common Stock payable in shares of Common Stock or make any distribution on the
Common Stock in share of Common Stock, (ii) subdivide (by a stock split or
otherwise) the outstanding shares of Common Stock into a larger number of shares
of Common Stock or (iii) combine (by a reverse stock split or otherwise) the
outstanding shares of Common Stock, into a smaller number of shares of Common
Stock, then in each such event the Formula Number shall be adjusted to a number
determined by multiplying the Formula Number in effect immediately prior to such
event by a fraction, the numerator of which is the number of shares of Common
Stock that are outstanding immediately after such event and the denominator of
which is the number of shares of Common Stock that are outstanding immediately
prior to such event (and rounding the result to the nearest whole number); and
provided further, that, if at any time after July 20, 1995, the Corporation
shall issue any shares of its capital stock in a merger, reclassification, or
change of the outstanding shares of Common Stock, then in each such event the
Formula Number shall be appropriately adjusted to reflect such merger,
reclassification or change so that each share of Preferred Stock continues to be
the economic equivalent of a Formula Number of shares of Common Stock prior to
such merger, reclassification or change.


4

--------------------------------------------------------------------------------


2.2  The Corporation shall declare a dividend or distribution on any outstanding
Series A Preferred Stock as provided in Section 2.1 immediately prior to or at
the same time it declares a dividend or distribution on the Common Stock (other
than a dividend or distribution solely in shares of Common Stock); provided,
however, that, in the event no dividend or distribution (other than a dividend
or distribution in shares of Common Stock) shall have been declared on the
Common Stock during the period between any Quarterly Dividend Payment Date and
the next subsequent Quarterly Dividend Payment Date, a dividend of $.01 per
share on the Series A Preferred Stock shall nevertheless be payable on such
subsequent Quarterly Dividend Payment Date. The Board of Directors may fix a
record date for the determination of holders of shares of Series A Preferred
Stock entitled to receive a dividend or distribution declared thereon, which
record date shall be the same as the record date for a corresponding dividend or
distribution on the Common Stock.
 
2.3  Dividends shall begin to accrue and be cumulative on any outstanding shares
of Series A Preferred Stock from and after the Quarterly Dividend Payment Date
next preceding the date of original issue of such shares of Series A Preferred
Stock; provided, however, that dividends on such shares which are originally
issued after the record date for the determination of holders of shares of
Series A Preferred Stock entitled to receive a quarterly dividend and on or
prior to the next succeeding Quarterly Dividend Payment Date shall begin to
accrue and be cumulative from and after such Quarterly Dividend Payment Date.
Notwithstanding the foregoing, dividends on shares of Series A Preferred Stock
which are originally issued prior to the record date for the determination of
holders of shares of Series A Preferred Stock entitled to receive a quarterly
dividend on the first Quarterly Dividend Payment Date shall be calculated as if
cumulative from and after the last day of the fiscal quarter next preceding the
date of original issuance of such shares. Accrued but unpaid dividends shall not
bear interest. Dividends paid on the shares of Series A Preferred Stock in an
amount less than the total amount of such dividends at the time accrued and
payable on such shares shall be allocated pro rata on a share-by-share basis
among all such shares at the time outstanding.


2.4  So long as any shares of the Series A Preferred Stock are outstanding, no
dividends or other distributions shall be declared, paid or distributed, or set
aside for payment or distribution, on the Common Stock unless, in each case, the
dividend required by this Section 2 to be declared on the Series A Preferred
Stock shall have been declared.
 
2.5  The holders of the shares of Series A Preferred Stock shall not be entitled
to receive any dividends or other distribution except as provided herein.
 
3.  Voting Rights. The holders of shares of Series A Preferred Stock shall have
the following voting rights:
 
5

--------------------------------------------------------------------------------


3.1  Each holder of Series A Preferred Stock shall be entitled to a number of
votes equal to the Formula Number then in effect, for each share of Series A
Preferred Stock held of record on each matter on which holders of the Common
Stock or stockholders generally are entitled to vote, multiplied by the maximum
number of votes per share which any holder of the Common Stock or stockholders
generally then have with respect to such matter (assuming any holding period or
other requirement to vote a greater number of shares is satisfied).
 
3.2  Except as otherwise provided herein or by applicable law, the holders of
shares of Series A Preferred Stock and the holders of shares of Common Stock
shall vote together as one class for the election of directors of the
Corporation and on all other matters submitted to a vote of stockholders of the
Corporation.
 
3.3  If, at the time of any annual meeting of stockholders for the election of
directors, the equivalent of six quarterly dividends (whether or not
consecutive) payable on any share or shares of Series A Preferred Stock are in
default, the number of directors constituting the Board of Directors of the
Corporation shall be increased by two. In addition to voting together with the
holders of Common Stock for the election of other directors of the Corporation,
the holders of record of the Series A Preferred Stock, voting separately as a
class to the exclusion of the holders of Common Stock, shall be entitled at said
meeting of stockholders (and at each subsequent annual meeting of stockholders),
unless all dividends in arrears have been paid or declared and set apart for
payment prior thereto, to vote for the election of two directors of the
Corporation, the holders of any Series A Preferred Stock being entitled to cast
a number of votes per share of Series A Preferred Stock equal to the Formula
Number. Until the default in payments of all dividends which permitted the
election of said directors shall cease to exist, any director who shall have
been so elected pursuant to the next preceding sentence may be removed at any
time, either with or without cause, only by the affirmative vote of the holders
of the shares of Series A Preferred Stock at the time entitled to cast a
majority of the votes entitled to be cast for the election of any such director
at a special meeting of such holders called for that purpose, and any vacancy
thereby created may be filled by the vote of such holders. If and when such
default shall cease to exist, the holders of the Series A Preferred Stock shall
be divested of the foregoing special voting rights, subject to revesting in the
event of each and every subsequent like default in payments of dividends. Upon
the termination of the foregoing special voting rights, the terms of office of
all persons who may have been elected directors pursuant to said special voting
rights shall forthwith terminate, and the number of directors constituting the
Board of Director shall be reduced by two. The voting rights granted by this
Section 3.3 shall be in addition to any other voting rights granted to the
holders of the Series A Preferred Stock in this Section 3.


3.4  Except as provided herein, in Section 11 or by applicable law, holders of
Series A Preferred Stock shall have no special voting rights and their consent
shall not be required (except to the extent they are entitled to vote with
holders of Common Stock as set forth herein) for authorizing or taking any
corporate action.
 
4.  Certain Restrictions.


4.1  Whenever quarterly dividends or other dividends or distributions payable on
the Series A Preferred Stock as provided in Section 2 are in arrears, thereafter
and until all accrued and unpaid dividends and distributions, whether or not
declared, on shares of Series A Preferred Stock outstanding shall have been paid
in full, the Corporation shall not
 
6

--------------------------------------------------------------------------------


4.1.1  declare or pay dividends on, make any other distributions on, or redeem
or purchase or otherwise acquire for consideration any shares of stock ranking
junior (either as to dividends or upon liquidation, dissolution or winding up)
to the Series A Preferred Stock;
 
4.1.2  declare or pay dividends on, or make any other distributions on any
shares of stock ranking on a parity (either as to dividends or upon liquidation,
dissolution or winding up) with the Series A Preferred Stock, except dividends
paid ratably on the Series A Preferred Stock and all such parity stock on which
dividends are payable or in arrears in proportion to the total amounts to which
the holders of all such shares are then entitled;
 
4.1.3  redeem or purchase or otherwise acquire for consideration shares of any
stock ranking on a parity (either as to dividends or upon liquidation,
dissolution or winding up) with the Series A Preferred Stock; provided that the
Corporation may at any time redeem, purchase or otherwise acquire shares of any
such parity stock in exchange for shares of any stock of the Corporation ranking
junior (either as to dividends or upon dissolution, liquidation or winding up)
to the Series A Preferred Stock; or
 
4.1.4  purchase or otherwise acquire for consideration any shares of Series A
Preferred Stock, or any shares of stock ranking on a parity with the Series A
Preferred Stock, except in accordance with a purchase offer made in writing or
by publication (as determined by the Board of Directors) to all holders of such
shares upon such terms as the Board of Directors, after consideration of the
respective annual dividend rates and other relative rights and preferences of
the respective series and classes, shall determine in good faith will result in
fair and equitable treatment among the respective series or classes.
 
4.2  The Corporation shall not permit any subsidiary of the Corporation to
purchase or otherwise acquire for consideration any shares of stock of the
Corporation unless the Corporation could, under Section 4.1, purchase or
otherwise acquire such shares at such time and in such manner.
 
5.  Liquidation Rights. Upon the liquidation, dissolution or winding up of the
Corporation, whether voluntary or involuntary, no distribution shall be made (1)
to the holders of shares of stock ranking junior (either as to dividends or upon
liquidation, dissolution or winding up) to the Series A Preferred Stock unless,
prior thereto, the holders of shares of Series A Preferred Stock shall have
received an amount equal to the accrued and unpaid dividends and distributions
thereon, whether or not declared, to the date of such payment, plus an amount
equal to the greater of (x) $.01 per whole share or (y) an aggregate amount per
share equal to the Formula Number then in effect times the aggregate amount to
be distributed per share to holders of Common Stock or (2) to the holders of
stock ranking on a parity (either as to dividends or upon liquidation,
dissolution or winding up) with the Series A Preferred Stock, except
distributions made ratably on the Series A Preferred Stock and all other such
parity stock in proportion to the total amounts to which the holders of all such
shares are entitled upon such liquidation, dissolution or winding up.
 
7

--------------------------------------------------------------------------------


6.  Consolidation, Merger, etc. In case the Corporation shall enter into any
consolidation, merger, combination or other transaction in which the shares of
Common Stock are exchanged for or changed into other stock or securities, cash
or any other property, then in any such case the then outstanding shares of
Series A Preferred Stock shall at the same time be similarly exchanged or
changed into an amount per share equal to the Formula Number then in effect
times the aggregate amount of stock, securities, cash or any other property
(payable in kind), as the case may be, into which or for which each share of
Common Stock is exchanged or changed. In the event both this Section 6 and
Section 2 appear to apply to a transaction, this Section 6 will control.
 
7.  No Redemption; No Sinking Fund.
 
7.1  The shares of Series A Preferred Stock shall not be subject to redemption
by the Corporation or at the option of any holder of Series A Preferred Stock
except as set forth in the Certificate of Incorporation of the Corporation;
provided, however, that the Corporation may purchase or otherwise acquire
outstanding shares of Series A Preferred Stock in the open market or by offer to
any holder or holders of shares of Series A Preferred Stock.
 
7.2  The shares of Series A Preferred Stock shall not be subject to or entitled
to the operation of a retirement or sinking fund.
 
8.  Ranking. The Series A Preferred Stock shall rank junior to all other series
of Preferred Stock of the Corporation, unless the Board of Directors shall
specifically determine otherwise in fixing the powers, preferences and relative,
participating, optional and other special rights of the shares of such series
and the qualifications, limitations and restrictions thereof.
 
9.  Fractional Shares. The Series A Preferred Stock shall be issuable upon
exercise of the Rights issued pursuant to the Rights Agreement in whole shares
or in any fraction of a share that is one one-thousandth (1/1,000ths) of a share
of any integral multiple of such fraction which shall entitle the holder, in
proportion to such holder’s fractional shares, to receive dividends, exercise
voting rights, participate in distributions and to have the benefit of all other
rights of holders of Series A Preferred Stock. In lieu of fractional shares, the
Corporation, prior to the first issuance of a share or a fraction of a share of
Series A Preferred Stock, may elect (1) to make a cash payment as provided in
the Rights Agreement for fractions of a share other than one one-thousandth
(1/1,000th) of a share or any integral multiple thereof or (2) to issue
depository receipts evidencing such authorized fraction of a share of Series A
Preferred Stock pursuant to an appropriate agreement between the Corporation and
a depository selected by the Corporation; provided that such agreement shall
provide that the holders of such depository receipts shall have all the rights,
privileges and preferences to which they are entitled as holders of the Series A
Preferred Stock.
 
10.  Reacquired Shares. Any shares of Series A Preferred Stock purchased or
otherwise acquired by the Corporation in any manner whatsoever shall be retired
and canceled promptly after the acquisition thereof. All such shares shall upon
their cancellation become authorized but unissued shares of Preferred Stock,
without designation as to series until such shares are once more designated as
part of a particular series by the Board of Directors pursuant to the provisions
of Article Fourth of the Certificate of Incorporation.
 
8

--------------------------------------------------------------------------------


11.  Amendment. None of the powers, preferences and relative, participating,
optional and other special rights of the Series A Preferred Stock as provided
herein or in the Certificate of Incorporation shall be amended in any manner
which would alter or change the powers, preferences, rights or privileges of the
holders of Series A Preferred Stock so as to affect them adversely without the
affirmative vote of the holders of at least 66-2/3% of the outstanding shares of
Series A Preferred Stock, voting as a separate class; provided, however, that no
such amendment approved by the holders of at least 66-2/3% of the outstanding
shares of Series A Preferred Stock shall be deemed to apply to the powers,
preferences, rights or privileges of any holder of shares of Series A Preferred
Stock originally issued upon exercise of the Rights after
the time of such approval without the approval of such holder.


 
Series B Preferred Stock 
 


[___________] shares of the authorized and unissued Preferred Stock of the
Corporation are hereby designated “Series B Preferred Stock” with the following
rights, preferences, powers, privileges and restrictions, qualifications and
limitations. Unless otherwise indicated, references to “Sections” or
“Subsections” in this Part C of this Article Fourth refer to sections and
subsections of this subpart of Part C of this subpart of Article Fourth.
 

1.  
Dividends.



1.1  The holders of shares of Series B Preferred Stock, in preference to the
holders of any other stock of the Corporation ranking junior to the Series B
Preferred Stock including, without limitation, Common Stock and Series A
Preferred Stock (collectively, the “Junior Stock”), shall be entitled to receive
cumulative dividends, out of funds legally available therefor, at the annual
rate of eight percent (8%) of the Series B Original Issue Price (as defined
below) for each share of Series B Preferred Stock. Dividends on shares of Series
B Preferred Stock shall, at the option of the holders of a majority of the
outstanding Series B Preferred Stock, be payable in cash or in shares of
Preferred Stock, regardless of whether declared by the Board of Directors, and
for a period of five (5) years from the Series B Original Issue Date (as defined
below). For purposes of this Certificate of Incorporation, the term “Series B
Original Issue Price” shall mean $[______] per share of Series B Preferred Stock
(subject to appropriate adjustment in the event of any stock dividend, stock
split, combination or other similar recapitalization with respect to the Series
B Preferred Stock).


1.2  The Corporation shall not declare or pay any dividends on any shares of
Junior Stock unless all dividends accrued pursuant to Section 1.1 above have
been paid with respect to all outstanding shares of Series B Preferred Stock.
Subject to Section 3.2(g), if the Board of Directors of the Corporation
thereafter shall declare a dividend payable upon the then outstanding shares of
the Common Stock (other than a dividend payable entirely in shares of the Common
Stock of the Corporation), then the Board of Directors shall declare at the same
time a dividend upon the then outstanding shares of the Series B Preferred Stock
payable at the same time as the dividend is paid on the Common Stock, in an
amount equal to the amount of dividends per share of Series B Preferred Stock as
would have been payable on the number of shares of Common Stock which each share
of Series B Preferred Stock held by each holder thereof would have received if
such Series B Preferred Stock had been converted to Common Stock pursuant to the
provisions of Section 4 hereof as of the record date for the determination of
holders of Common Stock entitled to receive such dividends. In the event the
Board of Directors of the Corporation shall declare a dividend payable upon any
class or series of Junior Stock of the Corporation other than Common Stock, the
Board of Directors shall declare at the same time a dividend upon the then
outstanding shares of Series B Preferred Stock, payable at the same time as such
dividend on such other class or series of Junior Stock in an amount equal to (i)
in the case of any series or class convertible into Common Stock, a dividend per
share of Series B Preferred Stock as would equal the dividend payable on such
other class or series determined as if all such shares of such class or series
had been converted to Common Stock and all shares of Series B Preferred Stock
have been converted to Common Stock on the record date for the determination of
holders entitled to receive such dividend or (ii) if such class or series of
capital stock is not convertible into Common Stock, at a rate per share of
Series B Preferred Stock determined by dividing the amount of the dividend
payable on each share of such class or series of capital stock by the original
issuance price of such class or series of capital stock and multiplying such
fraction by the Series B Original Issue Price.


9

--------------------------------------------------------------------------------


1.3  Participation Rights. If, after dividends in the full preferential amounts
specified in Section 1.1 for the Series B Preferred Stock have been paid or
declared and set apart, the Board of Directors shall declare an additional
dividend or dividends out of the funds legally available therefore, then such
additional dividend or dividends shall be declared pro rata on the Common Stock
and the Series B Preferred Stock on a pari passu basis according to the number
of shares of Common Stock held by such holders, where each holder of shares of
Series B Preferred Stock is to be treated for this purpose as holding the
greatest whole number of shares of Common Stock then issuable upon conversion of
all shares of Series B Preferred Stock held by such holder pursuant Section 4
hereof.



2.  
Liquidation, Dissolution or Winding Up; Certain Mergers, Consolidations and
Asset Sales.



2.1  Preferential Payments to Holders of Series B Preferred Stock. In the event
of any voluntary or involuntary liquidation, dissolution or winding up of the
Corporation or any Deemed Liquidation Event (as defined below), the holders of
shares of Series B Preferred Stock then outstanding shall be entitled to be paid
out of the assets of the Corporation available for distribution to its
stockholders before any payment shall be made to the holders of Junior Stock by
reason of their ownership thereof, an amount per share equal to the Series B
Original Issue Price, plus all dividends accrued, but unpaid pursuant to Section
1.1 above, including dividends with respect to any partial year at the
appropriate pro rata rate consistent with Section 1.1 above, and any other
dividends declared but unpaid thereon. If upon any such liquidation, dissolution
or winding up of the Corporation or any Deemed Liquidation Event, the assets of
the Corporation available for distribution to its stockholders shall be
insufficient to pay the holders of shares of Series B Preferred Stock the full
amount to which they shall be entitled under this Subsection 2.1, the holders of
shares of Series B Preferred Stock shall share ratably in any distribution of
the assets available for distribution in proportion to the respective amounts
which would otherwise be payable in respect of the shares held by them upon such
distribution if all amounts payable on or with respect to such shares were paid
in full.


10

--------------------------------------------------------------------------------


2.2  Distribution of Remaining Assets. In the event of any voluntary or
involuntary liquidation, dissolution or winding up of the Corporation or any
Deemed Liquidation Event, after the payment of all preferential amounts required
to be paid to the holders of shares of Series B Preferred Stock, the remaining
assets of the Corporation available for distribution to its stockholders shall
be distributed among the holders of the shares of Common Stock, pro rata based
on the number of shares held by each such holder, provided, however, that the
holders of Series B Preferred Stock shall be entitled to receive upon such
dissolution, liquidation or winding up of the Corporation the greater of (i) any
amount such holder would receive pursuant to Subsection 2.1 hereof and (ii) the
amount such holder would have received if such holder had converted his, her or
its shares of Series B Preferred Stock into Common Stock immediately prior to
such dissolution, liquidation or winding up of the Corporation. The aggregate
amount which a holder of a share of Series B Preferred Stock is entitled to
receive under Subsections 2.1 or 2.2 is hereinafter referred to as the “Series B
Liquidation Amount.”


2.3  Deemed Liquidation Events.


2.3.1  Definition. Each of the following events shall be considered a “Deemed
Liquidation Event” unless the holders of at least a majority of the outstanding
shares of Series B Preferred Stock elect otherwise by written notice sent to the
Corporation at least five (5) days prior to the effective date of any such
event:


(a) a merger or consolidation in which
 

 
(i)


 

 
(ii)
a subsidiary of the Corporation is a constituent party,

 
except any such merger or consolidation involving the Corporation or a
subsidiary in which the shares of capital stock of the Corporation outstanding
immediately prior to such merger or consolidation continue to represent, or are
converted into or exchanged for shares of capital stock that represent,
immediately following such merger or consolidation, at least a majority, by
voting power, of the capital stock of (1) the surviving or resulting corporation
or (2) if the surviving or resulting corporation is a wholly owned subsidiary of
another corporation immediately following such merger or consolidation, the
parent corporation of such surviving or resulting corporation; or


(b) the sale, lease, license, transfer or other disposition, in a single
transaction or series of related transactions, by the Corporation or any
subsidiary of the Corporation of all or substantially all the assets of the
Corporation and its subsidiaries taken as a whole, or the sale or disposition
(whether by merger or otherwise) of one or more subsidiaries of the Corporation
if substantially all of the assets of the Corporation and its subsidiaries taken
as a whole are held by such subsidiary or subsidiaries, except where such sale,
lease, license, transfer or other disposition is to a wholly owned subsidiary of
the Corporation.
 
 
11

--------------------------------------------------------------------------------

 


2.3.2  Amount Deemed Paid or Distributed. If the amount deemed paid or
distributed under this Subsection 2.3 is made in property other than in cash,
the value of such distribution shall be the fair market value of such property,
determined as follows:


(i) if traded on a securities exchange, the value shall be deemed to be the
average of the closing prices of the securities on such exchange or market over
the ten (10) day period ending one (1) day prior to the distribution;
 
(ii) if actively traded over-the-counter, the value shall be deemed to be the
average of the closing bid prices over the ten (10) day period ending one (1)
day prior to the distribution; or
 
(iii) if there is no active public market, the value shall be the fair market
value thereof, as determined in good faith by the Board of Directors of the
Corporation after reasonable consultation with the holders of at least a
majority of the then outstanding shares of Series B Preferred Stock (the
“Requisite Holders”). In the event that the Requisite Holders disagree with the
fair market value as determined by the Board of Directors, the Requisite Holders
shall select an appraiser that is reasonably acceptable to the Corporation who
is experienced in such matters to determine the fair market value for purposes
of this Subsection 2.3.2(iii); and such appraiser’s determination shall be
binding upon the Corporation and the holders of Series B Preferred Stock.
 



3.  
Voting.



3.1  General. On any matter presented to the stockholders of the Corporation for
their action or consideration at any meeting of stockholders of the Corporation,
each holder of outstanding shares of Series B Preferred Stock shall be entitled
to cast the number of votes equal to one-half of the number of whole shares of
Common Stock into which the shares of Series B Preferred Stock held by such
holder are convertible as of the record date for determining stockholders
entitled to vote on such matter. Except as provided by law or by the other
provisions of the Certificate of Incorporation, holders of Series B Preferred
Stock shall vote together with the holders of Common Stock as a single class.
From and after the conversion of any share of Series B Preferred Stock into
Common Stock, such resulting share or shares of Common Stock shall have the full
voting rights applicable to the Common Stock generally.


3.2  Series B Preferred Stock Protective Provisions. At any time when any shares
of Series B Preferred Stock issued pursuant to that certain Series B Preferred
Stock and Warrant Purchase Agreement dated as of April 5, 2007 among this
Corporation and the purchasers named therein (the “Series B Purchase
Agreement”), including upon exercise of warrants, are outstanding, the
Corporation shall not, without first obtaining the approval (by vote or written
consent, as provided by law) of the holders of at least a majority of the shares
of the Series B Preferred Stock held by Significant Holders (defined below), if
any:


a)  authorize or incur any Indebtedness (as defined below) in excess of
$2,000,000;
 
 
12

--------------------------------------------------------------------------------

 
b)  issue or sell any convertible debt, preferred stock (convertible or
otherwise) or any other equity or equity-linked security at a price that values
the Corporation’s Common Stock at a price less than the Series B Original Issue
Price (as adjusted for all subsequent stock splits, stock dividends,
consolidations, recapitalizations and reorganizations), other than any equity or
equity linked security that is issued pursuant to any transaction or
transactions approved under Subsection 3.2(k) hereof;
 
c)  increase or decrease the authorized number of shares of capital stock of the
Corporation;
 
d)  create or issue any new class or series of shares having rights, preferences
or privileges senior to the Common Stock, or create or issue any other new
equity or equity-linked securities, including convertible debt;
 
e)  issue any shares of Series A Preferred Stock other than pursuant to the
terms of that certain Amended and Restated Stockholders’ Rights Agreement, dated
as of July 25, 2005, as amended, between the Company and American Stock Transfer
& Trust Company;
 
f)  amend, alter, or repeal any provision of this Restated Certificate of
Incorporation or the Amended and Restated Bylaws of the Corporation (including
any filing of a certificate of designation), that alters or changes the voting
powers, preferences, or other special rights or privileges, or restrictions of
the Series B Preferred Stock
 
g)  pay or declare any dividends or make other distributions upon its shares of
capital stock;
 
h)  purchase, redeem or otherwise acquire any of the Corporation’s equity
securities (including warrants, options and other rights to acquire equity
securities) other than the repurchase of equity securities pursuant to existing
agreements disclosed to the Purchasers in writing prior to the date of this
Amended and Restated Certificate of Incorporation specifically referencing this
Subsection 3.2(h);
 
i)  issue any equity or equity-linked securities to any employee other than
pursuant to the Corporation’s Approved Stock Plans (as defined below), or
increase the shares of Common Stock or other securities reserved for issuance as
incentive awards to the Corporation’s management and other employees, directors
and consultants pursuant to the Approved Stock Plans or any other any equity
incentive plan or similar arrangement;
 
j)  liquidate, dissolve or wind-up;
 
k)  merge or consolidate with another corporation in which the holders of the
Corporation’s voting equity securities immediately prior to the transaction
would own 50% or less of the voting securities of the surviving corporation or
engage in any other Deemed Liquidation Event;
 
 
13

--------------------------------------------------------------------------------

 
l)  sell, license or dispose of any material assets of the Corporation,
including intellectual property or other rights to the Corporation’s development
stage, pre-clinical and/or diagnostic assets, including, without limitation,
pursuant to any license, development, commercialization, distribution,
marketing, co-marketing, collaboration, partnering or other agreement, other
than licenses of immaterial technology in the ordinary course of business on
commercially reasonable terms and consistent with past practices;
 
m)  change the authorized number of directors of the Corporation;
 
n)  amend or waive any material provision of this Amended and Restated
Certificate of Incorporation or the Corporation’s By-Laws;
 
o)  materially change the nature of the Corporation’s business from that engaged
in on the Series B Original Issue Date (as defined below);
 
p)  intentionally take any action which is reasonably likely to result in (i)
the Common Stock of the Corporation no longer being approved for quotation on
the American Stock Exchange or the Nasdaq Stock Market or (ii) the Common Stock
of the Corporation ceasing to be registered pursuant to Section 12 of the
Securities Exchange Act of 1934, as amended; or
 
q)  agree, consent or acquiesce to any amendment, supplement or other
modification to, or termination of, any of its material agreements, including,
without limitation any Material License Agreement (as defined below) or any
other agreement filed with the Securities and Exchange Commission pursuant to
Item 601 of Regulation S-K;
 
For the purposes hereof:
 
“Significant Holder” shall mean any beneficial holder or holder of record of at
least that number of shares of Series B Preferred Stock as is equal to
$4,000,000 divided by the Series B Original Issue Price (as defined below) (as
adjusted for stock splits, stock dividends, reverse stock splits or the like).
All shares of Series B Preferred Stock held or acquired by affiliated entities
or persons shall be aggregated together for the purpose of determining the
status of a holder as a Significant Holder.
 
“Indebtedness” shall mean (a) any liabilities for borrowed money or amounts owed
(other than trade accounts payable incurred in the ordinary course of business),
(b) all guaranties, endorsements and other contingent obligations in respect of
Indebtedness of others, whether or not the same are or should be reflected in
the Corporation’s balance sheet (or the notes thereto), except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; and (c) the present value of
any lease payments due under leases required to be capitalized in accordance
with GAAP;
 
“Approved Stock Plan” shall mean any employee benefit plan which has been
approved by the Board of Directors and stockholders of the Corporation, pursuant
to which the Corporation’s securities may be issued to any employee, officer or
director for services provided to the Corporation; and
 
 
14

--------------------------------------------------------------------------------

 
“Material License Agreement” shall mean (i) Exclusive License Agreement dated as
of September 28, 2004 by and between Oxis International, a Delaware corporation,
and HaptoGuard, as amended on March 22, 2005, as further amended on July 19,
2006, and as further amended on April 2, 2007; and (ii) License and Research
Agreement dated as of July 12, 2004 by and between BIO-RAP Technologies, Ltd.,
an Israeli corporation, on its own behalf and on behalf of the Rappaport Family
Institute for Research in the Medical Sciences, and HaptoGaurd, as amended on
April 1, 2007.
 



4.  
Optional Conversion. 



The holders of the Series B Preferred Stock shall have conversion rights as
follows (the “Conversion Rights”):


4.1  Right to Convert.


4.1.1  Conversion Ratio. Each share of Series B Preferred Stock, plus, prior to
the fifth anniversary of the Series B Original Issue Date, all accrued and
unpaid dividends, shall be convertible, at the option of the holder thereof, at
any time and from time to time, and without the payment of additional
consideration by the holder thereof, into such number of fully paid and
nonassessable shares of Common Stock as is determined by dividing the Series B
Original Issue Price by the Series B Conversion Price (as defined below) in
effect at the time of conversion. The “Series B Conversion Price” shall
initially be equal to $[_______]. Such initial Series B Conversion Price, and
the rate at which shares of Series B Preferred Stock may be converted into
shares of Common Stock, shall be subject to adjustment as provided below.


4.1.2  Termination of Conversion Rights. In the event of a notice of redemption
of any shares of Series B Preferred Stock pursuant to Section 6, the Conversion
Rights of the shares designated for redemption shall terminate at the close of
business on the last full day preceding the date fixed for redemption, unless
the redemption price is not fully paid on such redemption date, in which case
the Conversion Rights for such shares shall continue until such price is paid in
full. In the event of a liquidation, dissolution or winding up of the
Corporation or a Deemed Liquidation Event, the Conversion Rights shall terminate
at the close of business on the last full day preceding the date fixed for the
payment of any such amounts distributable on such event to the holders of Series
B Preferred Stock.


4.2  Fractional Shares. No fractional shares of Common Stock shall be issued
upon conversion of the Series B Preferred Stock. In lieu of any fractional
shares to which the holder would otherwise be entitled, the Corporation shall
pay cash equal to such fraction multiplied by the fair market value of a share
of Common Stock as determined in good faith by the Board of Directors of the
Corporation. In the event that the Requisite Holders disagree with the fair
market value as determined by the Board of Directors, the Requisite Holders
shall select an appraiser that is reasonably acceptable to the Corporation who
is experienced in such matters to determine the fair market value for purposes
of this Section 4.2; and such appraiser’s determination shall be binding upon
the Corporation and the holders of Series B Preferred Stock. Whether or not
fractional shares would be issuable upon such conversion shall be determined on
the basis of the total number of shares of Series B Preferred Stock the holder
is at the time converting into Common Stock and the aggregate number of shares
of Common Stock issuable upon such conversion.


 
15

--------------------------------------------------------------------------------

 
4.3  Mechanics of Conversion.


4.3.1  Notice of Conversion. In order for a holder of Series B Preferred Stock
to voluntarily convert shares of Series B Preferred Stock into shares of Common
Stock, such holder shall surrender the certificate or certificates for such
shares of Series B Preferred Stock (or, if such registered holder alleges that
such certificate has been lost, stolen or destroyed, a lost certificate
affidavit and agreement reasonably acceptable to the Corporation to indemnify
the Corporation against any claim that may be made against the Corporation on
account of the alleged loss, theft or destruction of such certificate), at the
office of the transfer agent for the Series B Preferred Stock (or at the
principal office of the Corporation if the Corporation serves as its own
transfer agent), together with written notice that such holder elects to convert
all or any number of the shares of the Series B Preferred Stock represented by
such certificate or certificates and, if applicable, any event on which such
conversion is contingent. Such notice shall state such holder’s name or the
names of the nominees in which such holder wishes the certificate or
certificates for shares of Common Stock to be issued. If required by the
Corporation, certificates surrendered for conversion shall be endorsed or
accompanied by a written instrument or instruments of transfer, in form
satisfactory to the Corporation, duly executed by the registered holder or his,
her or its attorney duly authorized in writing. The close of business on the
date of receipt by the transfer agent (or by the Corporation if the Corporation
serves as its own transfer agent) of such certificates (or lost certificate
affidavit and agreement) and notice shall be the time of conversion (the
“Conversion Time”), and the shares of Common Stock issuable upon conversion of
the shares represented by such certificate shall be deemed to be outstanding of
record as of such date. The Corporation shall, as soon as practicable after the
Conversion Time, issue and deliver to such holder of Series B Preferred Stock,
or to his, her or its nominees, a certificate or certificates for the number of
full shares of Common Stock issuable upon such conversion in accordance with the
provisions hereof, a certificate for the number (if any) of the shares of Series
B Preferred Stock represented by the surrendered certificate that were not
converted into Common Stock, and cash as provided in Subsection 4.2 in lieu of
any fraction of a share of Common Stock otherwise issuable upon such conversion
and payment of any declared but unpaid dividends on the shares of Series B
Preferred Stock converted.


4.3.2  Reservation of Shares. The Corporation shall at all times when the Series
B Preferred Stock shall be outstanding, reserve and keep available out of its
authorized but unissued capital stock, for the purpose of effecting the
conversion of the Series B Preferred Stock, such number of its duly authorized
shares of Common Stock as shall from time to time be sufficient to effect the
conversion of all outstanding Series B Preferred Stock; and if at any time the
number of authorized but unissued shares of Common Stock shall not be sufficient
to effect the conversion of all then outstanding shares of the Series B
Preferred Stock, the Corporation shall take such corporate action as may be
necessary to increase its authorized but unissued shares of Common Stock to such
number of shares as shall be sufficient for such purposes, including, without
limitation, engaging in best efforts to obtain the requisite stockholder
approval of any necessary amendment to the Certificate of Incorporation. Before
taking any action which would cause an adjustment reducing the Series B
Conversion Price below the then par value of the shares of Common Stock issuable
upon conversion of the Series B Preferred Stock, the Corporation will take any
corporate action which may, in the opinion of its counsel, be necessary in order
that the Corporation may validly and legally issue fully paid and nonassessable
shares of Common Stock at such adjusted Series B Conversion Price.


 
16

--------------------------------------------------------------------------------

 
4.3.3  Effect of Conversion. All shares of Series B Preferred Stock which shall
have been surrendered for conversion as herein provided shall no longer be
deemed to be outstanding and all rights with respect to such shares shall
immediately cease and terminate at the Conversion Time, except only the right of
the holders thereof to receive shares of Common Stock in exchange therefor and
to receive payment of any dividends declared but unpaid thereon. Any shares of
Series B Preferred Stock so converted shall be retired and cancelled and may not
be reissued as shares of such series, and the Corporation may thereafter take
such appropriate action (without the need for stockholder action) as may be
necessary to reduce the authorized number of shares of Series B Preferred Stock
accordingly.


4.3.4  No Further Adjustment. Upon any such conversion, no adjustment to the
Series B Conversion Price shall be made for any declared but unpaid dividends on
the Series B Preferred Stock surrendered for conversion or on the Common Stock
delivered upon conversion.


4.3.5  Taxes. The Corporation shall pay any and all issue and other similar
taxes
that may be payable in respect of any issuance or delivery of shares of Common
Stock upon conversion of shares of Series B Preferred Stock pursuant to this
Section 4. The Corporation shall not, however, be required to pay any tax which
may be payable in respect of any transfer involved in the issuance and delivery
of shares of Common Stock in a name other than that in which the shares of
Series B Preferred Stock so converted were registered, and no such issuance or
delivery shall be made unless and until the person or entity requesting such
issuance has paid to the Corporation the amount of any such tax or has
established, to the satisfaction of the Corporation, that such tax has been
paid.


4.4  Adjustments to Series B Conversion Price for Diluting Issues.


4.4.1  Special Definitions. For purposes of this Article Fourth, the following
definitions shall apply:
a)  “Option” shall mean rights, options or warrants to subscribe for, purchase
or otherwise acquire Common Stock or Convertible Securities.
 
b)  “Series B Original Issue Date” shall mean the date on which the first share
of Series B Preferred Stock was issued.
 
c)  “Convertible Securities” shall mean any evidences of indebtedness, shares or
other securities directly or indirectly convertible into or exchangeable for
Common Stock, but excluding Options.
 
 
17

--------------------------------------------------------------------------------

 
d)  “Additional Shares of Common Stock” shall mean all shares of Common Stock
issued (or, pursuant to Subsection 4.4.3 below, deemed to be issued) by the
Corporation after the Series B Original Issue Date, other than the following
shares of Common Stock, and shares of Common Stock deemed issued pursuant to the
following Options and Convertible Securities (collectively “Exempted
Securities”):
 

i.  
shares of Common Stock, Options or Convertible Securities issued as a dividend
or distribution on Series B Preferred Stock;

 

ii.  
shares of Common Stock, Options or Convertible Securities issued by reason of a
dividend, stock split, split-up or other distribution on shares of Common Stock
that is covered by Subsection 4.5, 4.6, 4.7 or 4.8 below;

 

iii.  
shares of Common Stock or Options issued to employees or directors of, or
consultants or advisors to, the Corporation or any of its subsidiaries pursuant
to an Approved Stock Plan;

 

iv.  
shares of Common Stock or Convertible Securities actually issued upon the
exercise of Options or shares of Common Stock actually issued upon the
conversion or exchange of Convertible Securities issued pursuant to Subsections
4.4.1(i), (ii), (iii) and (v); or

 

v.  
shares of Common Stock, Options or Convertible Securities issued to banks,
equipment lessors or other financial institutions, or to real property lessors,
pursuant to a debt financing, equipment leasing or real property leasing
transaction approved by the Board of Directors of the Corporation.

 
4.4.2  No Adjustment of Series B Conversion Price. No adjustment in the Series B
Conversion Price shall be made as the result of the issuance or deemed issuance
of Additional Shares of Common Stock if the Corporation receives written notice
from the holders of at least a majority of the then outstanding shares of Series
B Preferred Stock agreeing that no such adjustment shall be made as the result
of the issuance or deemed issuance of such Additional Shares of Common Stock.


4.4.3  Deemed Issue of Additional Shares of Common Stock.


a)  If the Corporation at any time or from time to time after the Series B
Original Issue Date shall issue any Options or Convertible Securities (excluding
Options or Convertible Securities which are themselves Exempted Securities) or
shall fix a record date for the determination of holders of any class of
securities entitled to receive any such Options or Convertible Securities, then
the maximum number of shares of Common Stock (as set forth in the instrument
relating thereto, assuming the satisfaction of any conditions to exercisability,
convertibility or exchangeability but without regard to any provision contained
therein for a subsequent adjustment of such number) issuable upon the exercise
of such Options or, in the case of Convertible Securities and Options therefor,
the conversion or exchange of such Convertible Securities, shall be deemed to be
Additional Shares of Common Stock issued as of the time of the issuance of such
Options or Convertible Securities or, in case such a record date shall have been
fixed, as of the close of business on such record date.
 
 
18

--------------------------------------------------------------------------------

 
b)  If the terms of any Option or Convertible Security, the issuance of which
resulted in an adjustment to the Series B Conversion Price pursuant to the terms
of Subsection 4.4.4 below, are revised as a result of an amendment to such terms
or any other adjustment pursuant to the provisions of such Option or Convertible
Security (but excluding automatic adjustments to such terms pursuant to
anti-dilution or similar provisions of such Option or Convertible Security) to
provide for either (1) any increase or decrease in the number of shares of
Common Stock issuable upon the exercise, conversion and/or exchange of any such
Option or Convertible Security or (2) any increase or decrease in the
consideration payable to the Corporation upon such exercise, conversion and/or
exchange, then, effective upon such increase or decrease becoming effective, the
Series B Conversion Price computed upon the original issue of such Option or
Convertible Security (or upon the occurrence of a record date with respect
thereto) shall be readjusted to such Series B Conversion Price as would have
obtained had such revised terms been in effect upon the original date of
issuance of such Option or Convertible Security. Notwithstanding the foregoing,
no readjustment pursuant to this clause (b) shall have the effect of increasing
the Series B Conversion Price to an amount which exceeds the lower of (i) the
Series B Conversion Price in effect immediately prior to the original adjustment
made as a result of the issuance of such Option or Convertible Security, or
(ii) the Series B Conversion Price that would have resulted from any issuances
of Additional Shares of Common Stock (other than deemed issuances of Additional
Shares of Common Stock as a result of the issuance of such Option or Convertible
Security) between the original adjustment date and such readjustment date.
 
c)  If the terms of any Option or Convertible Security (excluding Options or
Convertible Securities which are themselves Exempted Securities), the issuance
of which did not result in an adjustment to the Series B Conversion Price
pursuant to the terms of Subsection 4.4.4 below (either because the
consideration per share (determined pursuant to Subsection 4.4.5 hereof) of the
Additional Shares of Common Stock subject thereto was equal to or greater than
the Series B Conversion Price then in effect, or because such Option or
Convertible Security was issued before the Series B Original Issue Date), are
revised after the Series B Original Issue Date as a result of an amendment to
such terms or any other adjustment pursuant to the provisions of such Option or
Convertible Security (but excluding automatic adjustments to such terms pursuant
to anti-dilution or similar provisions of such Option or Convertible Security)
to provide for either (1) any increase or decrease in the number of shares of
Common Stock issuable upon the exercise, conversion or exchange of any such
Option or Convertible Security or (2) any increase or decrease in the
consideration payable to the Corporation upon such exercise, conversion or
exchange, then such Option or Convertible Security, as so amended or adjusted,
and the Additional Shares of Common Stock subject thereto (determined in the
manner provided in Subsection 4.4.3(a) above) shall be deemed to have been
issued effective upon such increase or decrease becoming effective.
 
 
19

--------------------------------------------------------------------------------

 
d)  Upon the expiration or termination of any unexercised Option or unconverted
or unexchanged Convertible Security (or portion thereof) which resulted (either
upon its original issuance or upon a revision of its terms) in an adjustment to
the Series B Conversion Price pursuant to the terms of Subsection 4.4.4 below,
the Series B Conversion Price shall be readjusted to such Series B Conversion
Price as would have obtained had such Option or Convertible Security (or portion
thereof) never been issued.
 
e)  If the number of shares of Common Stock issuable upon the exercise,
conversion and/or exchange of any Option or Convertible Security, or the
consideration payable to the Corporation upon such exercise, conversion and/or
exchange, is calculable at the time such Option or Convertible Security is
issued or amended but is subject to adjustment based upon subsequent events, any
adjustment to the Series B Conversion Price provided for in this Subsection
4.4.3 shall be effected at the time of such issuance or amendment based on such
number of shares or amount of consideration without regard to any provisions for
subsequent adjustments (and any subsequent adjustments shall be treated as
provided in clauses (b) and (c) of this Subsection 4.4.3). If the number of
shares of Common Stock issuable upon the exercise, conversion and/or exchange of
any Option or Convertible Security, or the consideration payable to the
Corporation upon such exercise, conversion and/or exchange, cannot be calculated
at all at the time such Option or Convertible Security is issued or amended, any
adjustment to the Series B Conversion Price that would result under the terms of
this Subsection 4.4.3 at the time of such issuance or amendment shall instead be
effected at the time such number of shares and/or amount of consideration is
first calculable (even if subject to subsequent adjustments), assuming for
purposes of calculating such adjustment to the Series B Conversion Price that
such issuance or amendment took place at the time such calculation can first be
made.
 
4.4.4  Adjustment of Series B Conversion Price Upon Issuance of Additional
Shares of Common Stock. In the event the Corporation shall at any time after the
Series B Original Issue Date issue Additional Shares of Common Stock (including
Additional Shares of Common Stock deemed to be issued pursuant to
Subsection 4.4.3), without consideration or for a consideration per share less
than the Series B Conversion Price in effect immediately prior to such issue,
then the Series B Conversion Price shall be reduced, concurrently with such
issue, to a price (calculated to the nearest one-hundredth of a cent) determined
in accordance with the following formula:
CP2 = CP1 * (A + B) ¸ (A + C).


For purposes of the foregoing formula, the following definitions shall apply:


a)  “CP2” shall mean the Series B Conversion Price in effect immediately after
such issue of Additional Shares of Common Stock
 
b)  “CP1” shall mean the Series B Conversion Price in effect immediately prior
to such issue of Additional Shares of Common Stock;
 
c)  “A” shall mean the number of shares of Common Stock outstanding immediately
prior to such issue of Additional Shares of Common Stock (including for this
purpose as outstanding all shares of Common Stock issuable upon conversion of
the outstanding shares of Series B Preferred Stock but otherwise excluding all
shares of Common Stock subject to repurchase by the Corporation at cost or
issuable upon exercise or conversion of Options or Convertible Securities);
 
 
20

--------------------------------------------------------------------------------

 
d)  “B” shall mean the number of shares of Common Stock that would have been
issued if such Additional Shares of Common Stock had been issued at a price per
share equal to CP1 (determined by dividing the aggregate consideration received
by the Corporation in respect of such issue by CP1); and
 
e)  “C” shall mean the number of such Additional Shares of Common Stock issued
in such transaction.
 
4.4.5  Determination of Consideration. For purposes of this Subsection 4.4, the
consideration received by the Corporation for the issue of any Additional Shares
of Common Stock shall be computed as follows:



a)  
Cash and Property: Such consideration shall:

 

i.  
insofar as it consists of cash, be computed at the aggregate amount of cash
received by the Corporation, excluding amounts paid or payable for accrued
interest;

 

ii.  
insofar as it consists of property other than cash, be computed at the fair
market value thereof at the time of such issue, as determined in good faith by
the Board of Directors of the Corporation. In the event that the Requisite
Holders disagree with the fair market value as determined by the Board of
Directors, the Requisite Holders shall select an appraiser that is reasonably
acceptable to the Corporation who is experienced in such matters to determine
the fair market value for purposes of this Section 4.4.5; and such appraiser’s
determination shall be binding upon the Corporation and the holders of Series B
Preferred Stock;

 

iii.  
in the event Additional Shares of Common Stock are issued together with other
shares or securities or other assets of the Corporation for consideration which
covers both, be the proportion of such consideration so received, computed as
provided in clauses (i) and (ii) above, as determined in good faith by the Board
of Directors of the Corporation. In the event that the Requisite Holders
disagree with the fair market value as determined by the Board of Directors, the
Requisite Holders shall select an appraiser that is reasonably acceptable to the
Corporation who is experienced in such matters to determine the fair market
value for purposes of this Section 4.4.5; and such appraiser’s determination
shall be binding upon the Corporation and the holders of Series B Preferred
Stock.

 
 
 
21

--------------------------------------------------------------------------------

 
b)  Options and Convertible Securities. The consideration per share received by
the Corporation for Additional Shares of Common Stock deemed to have been issued
pursuant to Subsection 4.4.3, relating to Options and Convertible Securities,
shall be determined by dividing:
 

i.  
the total amount, if any, received or receivable by the Corporation as
consideration for the issue of such Options or Convertible Securities, plus the
minimum aggregate amount of additional consideration (as set forth in the
instruments relating thereto, without regard to any provision contained therein
for a subsequent adjustment of such consideration) payable to the Corporation
upon the exercise of such Options or the conversion or exchange of such
Convertible Securities, or in the case of Options for Convertible Securities,
the exercise of such Options for Convertible Securities and the conversion or
exchange of such Convertible Securities, by

 

ii.  
the maximum number of shares of Common Stock (as set forth in the instruments
relating thereto, without regard to any provision contained therein for a
subsequent adjustment of such number) issuable upon the exercise of such Options
or the conversion or exchange of such Convertible Securities, or in the case of
Options for Convertible Securities, the exercise of such Options for Convertible
Securities and the conversion or exchange of such Convertible Securities.

 
4.4.6  Multiple Closing Dates. In the event the Corporation shall issue on more
than one date Additional Shares of Common Stock that are a part of one
transaction or a series of related transactions and that would result in an
adjustment to the Series B Conversion Price pursuant to the terms of Subsection
4.4.4 above then, upon the final such issuance, the Series B Conversion Price
shall be readjusted to give effect to all such issuances as if they occurred on
the date of the first such issuance (and without giving effect to any additional
adjustments as a result of any such subsequent issuances within such period).


 
22

--------------------------------------------------------------------------------

 
4.5  Adjustment for Stock Splits and Combinations. If the Corporation shall at
any time or from time to time after the Series B Original Issue Date effect a
subdivision of the outstanding Common Stock, the Series B Conversion Price in
effect immediately before that subdivision shall be proportionately decreased so
that the number of shares of Common Stock issuable on conversion of each share
of such series shall be increased in proportion to such increase in the
aggregate number of shares of Common Stock outstanding. If the Corporation shall
at any time or from time to time after the Series B Original Issue Date combine
the outstanding shares of Common Stock, the Series B Conversion Price in effect
immediately before the combination shall be proportionately increased so that
the number of shares of Common Stock issuable on conversion of each share of
such series shall be decreased in proportion to such decrease in the aggregate
number of shares of Common Stock outstanding. Any adjustment under this
subsection shall become effective at the close of business on the date the
subdivision or combination becomes effective.


4.6  Adjustment for Certain Dividends and Distributions. In the event the
Corporation at any time or from time to time after the Series B Original Issue
Date shall make or issue, or fix a record date for the determination of holders
of Common Stock entitled to receive, a dividend or other distribution payable on
the Common Stock in additional shares of Common Stock, then and in each such
event the Series B Conversion Price in effect immediately before such event
shall be decreased as of the time of such issuance or, in the event such a
record date shall have been fixed, as of the close of business on such record
date, by multiplying the Series B Conversion Price then in effect by a fraction:



i.  
the numerator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date, and

 

ii.  
the denominator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date plus the number of shares of Common Stock
issuable in payment of such dividend or distribution.

 
Notwithstanding the foregoing, (a) if such record date shall have been fixed and
such dividend is not fully paid or if such distribution is not fully made on the
date fixed therefor, the Series B Conversion Price shall be recomputed
accordingly as of the close of business on such record date and thereafter the
Series B Conversion Price shall be adjusted pursuant to this subsection as of
the time of actual payment of such dividends or distributions; and (b) that no
such adjustment shall be made if the holders of Series B Preferred Stock
simultaneously receive a dividend or other distribution of shares of Common
Stock in a number equal to the number of shares of Common Stock as they would
have received if all outstanding shares of Series B Preferred Stock had been
converted into Common Stock on the date of such event.


4.7  Adjustments for Other Dividends and Distributions. In the event the
Corporation at any time or from time to time after the Series B Original Issue
Date shall make or issue, or fix a record date for the determination of holders
of Common Stock entitled to receive, a dividend or other distribution payable in
securities of the Corporation (other than a distribution of shares of Common
Stock in respect of outstanding shares of Common Stock) or in other property and
the provisions of Section 1 do not apply to such dividend or distribution, then
and in each such event the holders of Series B Preferred Stock shall receive,
simultaneously with the distribution to the holders of Common Stock, a dividend
or other distribution of such securities or other property in an amount equal to
the amount of such securities or other property as they would have received if
all outstanding shares of Series B Preferred Stock had been converted into
Common Stock on the date of such event.


 
23

--------------------------------------------------------------------------------

 
4.8  Adjustment for Merger or Reorganization, etc. Subject to the provisions of
Subsection 2.3, if there shall occur any reorganization, recapitalization,
reclassification, consolidation or merger involving the Corporation in which the
Common Stock (but not the Series B Preferred Stock) is converted into or
exchanged for securities, cash or other property (other than a transaction
covered by Subsections 4.4, 4.6 or 4.7), then, following any such
reorganization, recapitalization, reclassification, consolidation or merger,
each share of Series B Preferred Stock shall thereafter be convertible in lieu
of the Common Stock into which it was convertible prior to such event into the
kind and amount of securities, cash or other property which a holder of the
number of shares of Common Stock of the Corporation issuable upon conversion of
one share of Series B Preferred Stock immediately prior to such reorganization,
recapitalization, reclassification, consolidation or merger would have been
entitled to receive pursuant to such transaction; and, in such case, appropriate
adjustment (as determined in good faith by the Board of Directors of the
Corporation, and in the event that the Requisite Holders disagree with the
determination of the Board of Directors, the Requisite Holders shall select an
appraiser that is reasonably acceptable to the Corporation who is experienced in
such matters to make the determination for purposes of this Section 4.8; and
such appraiser’s determination shall be binding upon the Corporation and the
holders of Series B Preferred Stock) shall be made in the application of the
provisions in this Section 4 with respect to the rights and interests thereafter
of the holders of the Series B Preferred Stock, to the end that the provisions
set forth in this Section 4 (including provisions with respect to changes in and
other adjustments of the Series B Conversion Price) shall thereafter be
applicable, as nearly as reasonably may be, in relation to any securities or
other property thereafter deliverable upon the conversion of the Series B
Preferred Stock.


4.9  Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment of the Series B Conversion Price pursuant to this Section 4, the
Corporation at its expense shall, as promptly as reasonably practicable but in
any event not later than ten (10) days thereafter, compute such adjustment or
readjustment in accordance with the terms hereof and furnish to each holder of
Series B Preferred Stock a certificate setting forth such adjustment or
readjustment (including the kind and amount of securities, cash or other
property into which the Series B Preferred Stock is convertible) and showing in
detail the facts upon which such adjustment or readjustment is based. The
Corporation shall, as promptly as reasonably practicable after the written
request at any time of any holder of Series B Preferred Stock (but in any event
not later than ten (10) days thereafter), furnish or cause to be furnished to
such holder a certificate setting forth (i) the Series B Conversion Price then
in effect, and (ii) the number of shares of Common Stock and the amount, if any,
of other securities, cash or property which then would be received upon the
conversion of Series B Preferred Stock.


 
24

--------------------------------------------------------------------------------

 
4.10  Notice of Record Date. In the event:


a)  the Corporation shall take a record of the holders of its Common Stock (or
other capital stock or securities at the time issuable upon conversion of the
Series B Preferred Stock) for the purpose of entitling or enabling them to
receive any dividend or other distribution, or to receive any right to subscribe
for or purchase any shares of capital stock of any class or any other
securities, or to receive any other security; or
 
b)  of any capital reorganization of the Corporation, any reclassification of
the Common Stock of the Corporation, or any Deemed Liquidation Event; or
 
c)  of the voluntary or involuntary dissolution, liquidation or winding-up of
the Corporation,
 
then, and in each such case, the Corporation will send or cause to be sent to
the holders of the Series B Preferred Stock a notice specifying, as the case may
be, (i) the record date for such dividend, distribution or right, and the amount
and character of such dividend, distribution or right, or (ii) the effective
date on which such reorganization, reclassification, consolidation, merger,
transfer, dissolution, liquidation or winding-up is proposed to take place, and
the time, if any is to be fixed, as of which the holders of record of Common
Stock (or such other capital stock or securities at the time issuable upon the
conversion of the Series B Preferred Stock) shall be entitled to exchange their
shares of Common Stock (or such other capital stock or securities) for
securities or other property deliverable upon such reorganization,
reclassification, consolidation, merger, transfer, dissolution, liquidation or
winding-up, and the amount per share and character of such exchange applicable
to the Series B Preferred Stock and the Common Stock. Such notice shall be sent
at least twenty (20) days prior to the record date or effective date for the
event specified in such notice.



5.  
Mandatory Conversion.



5.1  Trigger Event. At such time when (A) (i) the thirty (30) day prior trailing
average Closing Price of the Common Stock for the entire six-months preceding
such time is equal to at least the Series B Original Issue Price, and (ii) one
and one half (1.5) years have elapsed after the Corporation has had declared
effective by the Securities and Exchange Commission and continuously maintained
for such one and one half (1.5) year period the effectiveness of a shelf
registration statement providing for the resale of all of the Common Stock
underlying the Series B Preferred Stock and those certain warrants issued in
connection with the Series B Preferred Stock under the Series B Purchase
Agreement, an equivalent of $7,500,000 (measured as of the Series B Original
Issue Date) of the Series B Preferred Stock shall (a) automatically be converted
into shares of Common Stock, at the then effective Series B Conversion Price, as
may be adjusted pursuant to Section 4 above, and (b) such shares may not be
reissued by the Corporation, or (B) (i) the thirty (30) day prior trailing
average Closing Price of the Common Stock for the entire six (6)-months
preceding such time is equal to at least two (2)-times the Series B Original
Issue Price, and (ii) one and one half (1.5) years have elapsed after the
Corporation has had declared effective by the Securities and Exchange Commission
and continuously maintained for such one and one half (1.5) year period the
effectiveness of a shelf registration statement providing for the resale of all
of the Common Stock underlying the Series B Preferred Stock and those certain
warrants issued in connection with the Series B Preferred Stock, the remainder
of the outstanding Series B Preferred Stock shall (a) automatically be converted
into shares of Common Stock, at the then effective Series B Conversion Price, as
may be adjusted pursuant to Section 4 above, and (b) such shares may not be
reissued by the Corporation (the occurrence of the events specified in these
Sections 5.1(A) and (B) is referred to herein as the “Mandatory Conversion
Time”).


 
25

--------------------------------------------------------------------------------

 
For purposes of this Section 5 the following terms are defined as follows:


“Closing Price” means on any particular date (a) the last reported closing price
per share of Common Stock on such date on the Trading Market (as reported by
Bloomberg L.P. at 4:15 PM (New York time)), or (b) if there is no such price on
such date, then the closing price on the Trading Market on the date nearest
preceding such date (as reported by Bloomberg L.P. at 4:15 PM (New York time)),
or (c) if the OTC Bulletin Board is not a Trading Market, the volume weighted
average price of the Common Stock for such date (or the nearest preceding date)
on the OTC Bulletin Board or (d)  if the Common Stock is not then listed or
quoted on the Trading Market or the OTC Bulletin Board and if prices for the
Common Stock are then reported in the “pink sheets” published by Pink Sheets LLC
(or a similar organization or agency succeeding to its functions of reporting
prices), the most recent price per share of the Common Stock so reported, or
(e) if the shares of Common Stock are not then publicly traded the fair market
value of a share of Common Stock as determined by an appraiser selected in good
faith by the Purchasers of a majority in interest of the Series B Preferred
Stock then outstanding.
 
“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the Nasdaq
Capital Market, the American Stock Exchange, the New York Stock Exchange, or the
Nasdaq Global Market.
 


5.2  Procedural Requirements. All holders of record of shares of Series B
Preferred Stock subject to conversion shall be sent written notice of the
Mandatory Conversion Time and the place designated for mandatory conversion of
all such shares of Series B Preferred Stock pursuant to this Section 5. Such
notice need not be sent in advance of the occurrence of the Mandatory Conversion
Time. Upon receipt of such notice, each holder of shares of Series B Preferred
Stock subject to conversion shall surrender his, her or its certificate or
certificates for all such shares (or, if such holder alleges that such
certificate has been lost, stolen or destroyed, a lost certificate affidavit and
agreement reasonably acceptable to the Corporation to indemnify the Corporation
against any claim that may be made against the Corporation on account of the
alleged loss, theft or destruction of such certificate) to the Corporation at
the place designated in such notice, and shall thereafter receive certificates
for the number of shares of Common Stock to which such holder is entitled
pursuant to this Section 5. At the Mandatory Conversion Time, all outstanding
shares of Series B Preferred Stock subject to conversion shall be deemed to have
been converted into shares of Common Stock, which shall be deemed to be
outstanding of record, and all rights with respect to the Series B Preferred
Stock so converted, including the rights, if any, to receive notices and vote
(other than as a holder of Common Stock), will terminate, except only the rights
of the holders thereof, upon surrender of their certificate or certificates (or
lost certificate affidavit and agreement) therefor, to receive the items
provided for in the last sentence of this Subsection 5.2. If so required by the
Corporation, certificates surrendered for conversion shall be endorsed or
accompanied by written instrument or instruments of transfer, in form
satisfactory to the Corporation, duly executed by the registered holder or by
his, her or its attorney duly authorized in writing. As soon as practicable
after the Mandatory Conversion Time and the surrender of the certificate or
certificates (or lost certificate affidavit and agreement) for Series B
Preferred Stock subject to conversion, the Corporation shall issue and deliver
to such holder, or to his, her or its nominees, a certificate or certificates
for the number of full shares of Common Stock issuable on such conversion in
accordance with the provisions hereof, together with cash as provided in
Subsection 4.2 in lieu of any fraction of a share of Common Stock otherwise
issuable upon such conversion and the payment of any declared but unpaid
dividends on the shares of Series B Preferred Stock converted.


 
26

--------------------------------------------------------------------------------

 
5.3  Effect of Mandatory Conversion. All shares of Series B Preferred Stock
subject to conversion shall, from and after the Mandatory Conversion Time, no
longer be deemed to be outstanding and, notwithstanding the failure of the
holder or holders thereof to surrender the certificates for such shares on or
prior to such time, all rights with respect to such shares shall immediately
cease and terminate at the Mandatory Conversion Time, except only the right of
the holders thereof to receive shares of Common Stock in exchange therefor and
to receive payment of any dividends declared but unpaid thereon. Such converted
Series B Preferred Stock shall be retired and cancelled and may not be reissued
as shares of such series, and the Corporation may thereafter take such
appropriate action (without the need for stockholder action) as may be necessary
to reduce the authorized number of shares of Series B Preferred Stock
accordingly.


6.  Redeemed or Otherwise Acquired Shares. Any shares of Series B Preferred
Stock which are redeemed or otherwise acquired by the Corporation or any of its
subsidiaries shall be automatically and immediately cancelled and retired and
shall not be reissued, sold or transferred. Neither the Corporation nor any of
its subsidiaries may exercise any voting or other rights granted to the holders
of Series B Preferred Stock following redemption.


7.  Waiver. Any of the rights, powers, preferences and other terms of the Series
B Preferred Stock set forth herein may be waived on behalf of all holders of
Series B Preferred Stock by the affirmative written consent or vote of the
holders of at least a majority of the shares of Series B Preferred Stock then
outstanding.


8.  Notices. Any notice required or permitted by the provisions of this Article
Fourth to be given to a holder of shares of Series B Preferred Stock shall be
mailed, postage prepaid, to the post office address last shown on the records of
the Corporation, or given by electronic communication in compliance with the
provisions of the General Corporation Law, and shall be deemed sent upon such
mailing or electronic transmission.


 
27

--------------------------------------------------------------------------------

 
FIFTH: The following provisions are inserted for the management of the business
and the conduct of the affairs of the Corporation, and for further definition,
limitation and regulation of the powers of the Corporation and of its directors
and stockholders:


A. The business and affairs of the Corporation shall be managed by or under the
direction of the Board of Directors. In addition to the powers and authority
expressly conferred upon them by statute or by this Restated Certificate of
Incorporation or the Bylaws of the Corporation as in effect from time to time,
the directors are hereby empowered to exercise all such powers and do all such
acts and things as may be exercised or done by the Corporation.


B. The directors of the Corporation need not be elected by written ballot unless
the Bylaws so provide.


C. Subject to the rights of the holders of any series of Preferred Stock then
outstanding, any action required or permitted to be taken by the stockholders of
the Corporation may be effected only at a duly called annual or special meeting
of stockholders of the Corporation and not by written consent.


D. Special meetings of the stockholders may only be called by the Board of
Directors acting pursuant to a resolution adopted by a majority of the Whole
Board. For the purposes of this Restated Certificate of Incorporation, the term
“Whole Board” shall mean the total number of authorized directors whether or not
there exist any vacancies in previously authorized directorships.


SIXTH:


A. Subject to the rights of the holders of shares of any series of Preferred
Stock then outstanding to elect additional directors under specified
circumstances, the number of directors shall be fixed from time to time
exclusively by the Board of Directors pursuant to a resolution adopted by a
majority of the Whole Board.


B. The directors, other than those who may be elected by the holders of shares
of any series of Preferred Stock under specified circumstances, shall be divided
into three classes, with the term of office of the first class to expire at the
first annual meeting of stockholders following the initial classification of
directors, the term of office of the second class to expire at the second annual
meeting of stockholders following the initial classification of directors, and
the term of office of the third class to expire at the third annual meeting of
stockholders following the initial classification of directors. At each annual
meeting of stockholders, directors elected to succeed those directors whose
terms expire, other than directors elected by the holders of any series of
Preferred Stock under specified circumstances, shall be elected for a term of
office to expire at the third succeeding annual meeting of stockholders after
their election and until their successors are duly elected and qualified.


C. Subject to the rights of the holders of any series of Preferred Stock then
outstanding, newly created directorships resulting from any increase in the
authorized number of directors or any vacancies in the Board of Directors
resulting from death, resignation, retirement, disqualification, removal from
office or other cause shall, unless otherwise required by law or by resolution
of the Board of Directors, be filled only by a majority vote of the directors
then in office even though less than a quorum, or by a sole remaining director,
and not by stockholders, and directors so chosen shall serve for a term expiring
at the annual meeting of stockholders at which the term of office of the class
to which they have been chosen expires or until such director’s successor shall
have been duly elected and qualified. No decrease in the authorized number of
directors shall shorten the term of any incumbent director.


 
28

--------------------------------------------------------------------------------

 
D. Advance notice of stockholder nominations for the election of directors and
of business to be brought by stockholders before any meeting of the stockholders
of the Corporation shall be given in the manner provided in the Bylaws of the
Corporation.


E. Subject to the rights of the holders of any series of Preferred Stock then
outstanding, any director, or the entire Board of Directors, may be removed from
office at any time only for cause and only by the affirmative vote of the
holders of at least eighty percent (80%) of the voting power of all of the
then-outstanding shares of capital stock of the Corporation entitled to vote at
an election of the directors, voting together as a single class.


SEVENTH: The Board of Directors is expressly empowered to adopt, amend or repeal
Bylaws of the Corporation. Any adoption, amendment or repeal of the Bylaws of
the Corporation by the Board of Directors shall require the approval of a
majority of the Whole Board. The stockholders shall also have power to adopt,
amend or repeal the Bylaws of the Corporation; provided, that in addition to any
vote of the holders of any class or series of stock of the Corporation required
by law or by this Restated Certificate of Incorporation, the affirmative vote of
the holders of at least eighty (80%) of the voting power of all of the then
outstanding shares of the capital stock of the Corporation entitled to vote
generally in the election of directors, voting together as a single class, shall
be required for the stockholders to adopt, amend or repeal any provision of the
Bylaws of the Corporation.


EIGHTH:


A. Each person who was or is made a party or is threatened to be made a party to
or is otherwise involved (including, without limitation, as a witness) in any
action, suit or proceeding, whether civil, criminal, administrative or
investigative, by reason of the fact that he is or was a director or an officer
of the Corporation or is or was serving at the request of the Corporation as a
director, officer, or trustee of another corporation, or of a partnership, joint
venture, trust or other enterprise, including service with respect to an
employee benefit plan (hereinafter an “Indemnitee”), whether the basis of such
proceeding is alleged action in an official capacity as a director, officer or
trustee or in any other capacity while serving as a director, officer or
trustee, shall be indemnified and held harmless by the Corporation to the
fullest extent permitted by the Delaware General Corporation Law, as the same
exists or may hereafter be amended (but, in the case of any such amendment, only
to the extent that such amendment permits the Corporation to provide broader
indemnification rights than such law permitted the Corporation to provide prior
to such amendment), against all expense, liability and loss (including
attorneys’ fees, judgments, fines, ERISA excise taxes or penalties and amounts
paid in settlement) reasonably incurred or suffered by such Indemnitee in
connection therewith; provided, however, that, except as provided in Paragraph C
of this Article EIGHTH with respect to proceedings to enforce rights to
indemnification or as otherwise required by law, the Corporation shall not be
required to indemnify or advance expenses to any such Indemnitee in connection
with a proceeding (or part thereof) initiated by such Indemnitee unless such
proceeding (or part thereof) was authorized by the Board of Directors of the
Corporation. 
 
 
29

--------------------------------------------------------------------------------

 
B. In addition to the right to indemnification conferred in Paragraph A of this
Article EIGHTH, an Indemnitee shall also have the right to be paid by the
Corporation the expenses (including attorney’s fees) incurred in defending any
such proceeding in advance of its final disposition; provided, however, that, if
the Delaware General Corporation Law requires, an advancement of expenses
incurred by an Indemnitee in his capacity as a director or officer (and not in
any other capacity in which service was or is rendered by such Indemnitee,
including, without limitation, service to an employee benefit plan) shall be
made only upon delivery to the Corporation of an undertaking, by or on behalf of
such Indemnitee, to repay all amounts so advanced if it shall ultimately be
determined by final judicial decision from which there is no further right to
appeal that such Indemnitee is not entitled to be indemnified for such expenses
under this Paragraph B or otherwise.


C. If a claim under Paragraph A or B of this Article EIGHTH is not paid in full
by the Corporation within sixty (60) days after a written claim has been
received by the Corporation, except in the case of a claim for an advancement of
expenses, in which case the applicable period shall be twenty (20) days, the
Indemnitee may at any time thereafter bring suit against the Corporation to
recover the unpaid amount of the claim. If successful in whole or in part in any
such suit, or in a suit brought by the Corporation to recover an advancement of
expenses pursuant to the terms of an undertaking, the Indemnitee shall also be
entitled to be paid the expenses of prosecuting or defending such suit. In (i)
any suit brought by the Indemnitee to enforce a right to indemnification
hereunder (but not in a suit brought by the Indemnitee to enforce a right to an
advancement of expenses) it shall be a defense that, and (ii) in any suit
brought by the Corporation to recover an advancement of expenses pursuant to the
terms of an undertaking, the Corporation shall be entitled to recover such
expenses upon a final adjudication that, the Indemnitee has not met any
applicable standard for indemnification set forth in the Delaware General
Corporation Law. Neither the failure of the Corporation (including its directors
who are not parties to such action, a committee of such directors, independent
legal counsel, or its stockholders) to have made a determination prior to the
commencement of such suit that indemnification of the Indemnitee is proper in
the circumstances because the Indemnitee has met the applicable standard of
conduct set forth in the Delaware General Corporation Law, nor an actual
determination by the Corporation (including its directors who are not parties to
such action, a committee of such directors, independent legal counsel, or its
stockholders) that the Indemnitee has not met such applicable standard of
conduct, shall create a presumption that the Indemnitee has not met the
applicable standard of conduct or, in the case of such a suit brought by the
Indemnitee, be a defense to such suit. In any suit brought by the Indemnitee to
enforce a right to indemnification or to an advancement of expenses hereunder,
or brought by the Corporation to recover an advancement of expenses pursuant to
the terms of an undertaking, the burden of proving that the Indemnitee is not
entitled to be indemnified, or to such advancement of expenses, under this
Article EIGHTH or otherwise shall be on the Corporation.


 
30

--------------------------------------------------------------------------------

 
D. The rights to indemnification and to the advancement of expenses conferred in
this Article EIGHTH shall not be exclusive of any other right which any person
may have or hereafter acquire under any statute, the Corporation’s Certificate
of Incorporation as amended from time to time, the Corporation’s Bylaws, any
agreement, any vote of stockholders or disinterested directors or otherwise.


E. The Corporation may maintain insurance, at its expense, to protect itself and
any director, officer, employee or agent of the Corporation or another
corporation, partnership, joint venture, trust or other enterprise against any
expense, liability or loss, whether or not the Corporation would have the power
to indemnify such person against such expense, liability or loss under the
Delaware General Corporation Law.


F. The Corporation may, to the extent authorized from time to time by the Board
of Directors, grant rights to indemnification and to the advancement of expenses
to any employee or agent of the Corporation to the fullest extent of the
provisions of this Article EIGHTH with respect to the indemnification and
advancement of expenses of directors and officers of the Corporation.


G. The rights conferred upon Indemnitees in this Article EIGHTH shall be
contract rights and such rights shall continue as to an Indemnitee who has
ceased to be a director, officer, employee or agent and shall inure to the
benefit of the Indemnitee’s heirs, executors and administrators. Any amendment,
alteration or repeal of this Article EIGHTH that adversely affects any right of
an Indemnitee or its successors shall be prospective only and shall not limit or
eliminate any such right with respect to any proceeding involving any occurrence
or alleged occurrence of any action or omission to act that took place prior to
any such amendment, alteration or repeal.


NINTH: No director shall be personally liable to the Corporation or its
stockholders for any monetary damages for breaches of fiduciary duty as a
director; provided that this provision shall not eliminate or limit the
liability of a director, to the extent that such liability is imposed by
applicable law, (i) for any breach of the director’s duty of loyalty to the
Corporation or its stockholders; (ii) for acts or omissions not in good faith or
which involve intentional misconduct or a knowing violation of law; (iii) under
Section 174 or successor provisions of the Delaware General Corporation Law; or
(iv) for any transaction from which the director derived an improper personal
benefit. No amendment to or repeal of this provision shall apply to or have any
effect on the liability or alleged liability of any director for or with respect
to any acts or omissions of such director occurring prior to such amendment or
repeal. If the Delaware General Corporation Law is amended to authorize
corporate action further eliminating or limiting the personal liability of
directors, then the liability of a director of the Corporation shall be
eliminated or limited to the fullest extent permitted by the Delaware General
Corporation Law, as so amended. All references in this Article NINTH to a
director shall also be deemed to refer to any such director acting in his or her
capacity as a Continuing Director (as defined in Article ELEVENTH).


TENTH: The Corporation reserves the right to amend or repeal any provision
contained in this Restated Certificate of Incorporation in the manner prescribed
by the Delaware General Corporation Law and all rights conferred upon
stockholders are granted subject to this reservation; provided that in addition
to the vote of the holders of any class or series of stock of the Corporation
required by law or by this Restated Certificate of Incorporation, the
affirmative vote of the holders of shares of voting stock of the Corporation
representing at least eighty (80%) of the voting power of all of the then
outstanding shares of the capital stock of the Corporation entitled to vote
generally in the election of directors, voting together as a single class, shall
be required to amend, alter or repeal, or adopt any provision inconsistent with,
Articles FIFTH, SIXTH, SEVENTH, EIGHTH, NINTH, this Article TENTH and Article
ELEVENTH of this Restated Certificate of Incorporation.


 
31

--------------------------------------------------------------------------------

 
ELEVENTH: The Board of Directors is expressly authorized to cause the
Corporation to issue rights pursuant to Section 157 of the Delaware General
Corporation Law and, in that connection, to enter into any agreements necessary
or convenient for such issuance, and to enter into other agreements necessary
and convenient to the conduct of the business of the Corporation. Any such
agreement may include provisions limiting, in certain circumstances, the ability
of the Board of Directors of the Corporation to redeem the securities issued
pursuant thereto or to take other action thereunder or in connection therewith
unless there is a specified number or percentage of Continuing Directors then in
office. Pursuant to Section 141(a) of the Delaware General Corporation Law, the
Continuing Directors shall have the power and authority to make all decisions
and determinations, and exercise or perform such other acts, that any such
agreement provides that such Continuing Directors shall make, exercise or
perform. For purposes of this Article ELEVENTH and any such agreement, the term,
“Continuing Directors,” shall mean (1) those directors who were members of the
Board of Directors of the Corporation at the time the Corporation entered into
such agreement and any director who subsequently becomes a member of the Board
of Directors, if such director’s nomination for election to the Board of
Directors is recommended or approved by the majority vote of the Continuing
Directors then in office or (2) such members of the Board of Directors
designated in, or in the manner provided in, such agreement as Continuing
Directors.




[remainder left intentionally blank]



 
32

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Restated Certificate of Incorporation, which restates
and integrates and further amends the provisions of the Restated Certificate of
Incorporation of this Corporation, and which has been duly adopted in accordance
with Sections 242 and 245 of the Delaware General Corporation Law, has been
executed by its duly authorized President and Chief Executive Officer this ____
day of __________, 2007.


ALTEON INC.






By:       
Noah Berkowitz,
Its President and Chief Executive Officer






 
33

--------------------------------------------------------------------------------

 

